PER CURIAM.
Appellant was charged by information with bribery in violation of § 838.011, Fla. Stat., F.S.A. He pleaded not guilty, was tried without a jury and convicted as charged. Thereupon he was sentenced to a term of two years in the state penitentiary. Appellant seeks reversal upon two grounds. Firstly, he contends that the state failed to sustain its burden of proving that appellant proposed that prosecution witness, Celana, omit or alter his testimony at a pending trial for appellant’s alleged violation of the Florida Lottery Statute. Appellant’s second ground is that the court erred in finding that the state had sustained its burden of proof that no entrapment existed.
We have considered all of appellant’s contentions in the light of the record, briefs and argument of counsel, and have found them to be without merit. See: Mitchell v. Gillespie, Fla.1965, 172 So.2d 819; Carter v. State, Fla.1963, 155 So.2d 787; Johnson v. State, Fla.App.1958, 101 So.2d 180; Parrish v. State, Fla.App.1957, 97 So.2d 356.
No reversible error having been made to appear, the judgment and sentence are affirmed.
Affirmed.